DETAILED ACTION
Claims 1-12 and 15-20 are presented for examination.
Claims 1-5, 8-12, 15, and 18 are amended.
Claims 13 and 14 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al., (hereinafter Hart), U.S. Publication No. 2016/0366189, in view of Larkin, U.S. Publication No. 2016/0352838, Shakhov, U.S. Publication No. 2017/0013025.

As per claim 1, Hart discloses a computer-implemented method for dynamically exchanging session initiation protocol (SIP) configurations between a SIP node and a neighbor SIP node [paragraphs 0111, 0112, 0197, a computer-implemented method for dynamically exchanging session initiation protocol (SIP) configurations between a SIP node and a neighbor SIP node], the method comprising: 
sending a first request from the SIP node [fig. 1, SIP node (SBC-1 104)] to the neighbor SIP node [fig. 1, neighbor SIP node (SBC-2 114)] to subscribe to neighbor SIP node configurations [fig. 1, paragraphs 0057, 0061, 0077, 0097, 0105, sending a first request from the SIP node to the neighbor SIP node to subscribe to neighbor SIP node configurations (SBC-1 104 sends the SIP INVITE message 6054 to SBC-2 114)]; 
receiving a second request from the neighbor SIP node for the neighbor SIP node to subscribe to SIP node configurations [paragraphs 0082, 0097, receiving a second request from the neighbor SIP node for the neighbor SIP node to subscribe to SIP node configurations (SBC-2 114 triggers a SIP INVITE message towards SBC-1 104)]; 
sending the SIP node configurations from the SIP node to the neighbor SIP node [paragraphs 0097, 0105, 0111, 0112, sending the SIP node configurations from the SIP node to the neighbor SIP node (SDP messages (SDP SBC1-A'and SDP SBC-2B') respectively include the codec list of each side)]; 
receiving the neighbor SIP node configurations from the neighbor SIP node [paragraphs 0097, 0105, 0111, 0112, receiving the neighbor SIP node configurations from the neighbor SIP node (SDP messages (SDP SBC1-A'and SDP SBC-2B') respectively include the codec list of each side)]; and 
Hart discloses storing the neighbor SIP node configurations to a data store for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node [paragraphs 0057, 0068, 0119, 0138, storing the neighbor SIP node configurations to a data store for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node (SIP message in stored in the SBC memory)]. Hart does not explicitly disclose storing the neighbor SIP node configurations to a signaling information base (SIB) for formatting subsequent SIP messages exchanged between the SIP node and the neighbor SIP node, the signaling information database identifying a plurality of neighbor SIP nodes and respective neighbor SIP node configurations; receiving a SIP message at the SIP node from a core network associated with the SIP node; identifying a neighbor SIP node from among the plurality of neighbor SIP nodes for forwarding the SIP message; modifying the SIP message according to the neighbor SIP node configurations associated with the identified neighbor SIP node; 
However, Larkin teaches storing the neighbor SIP node configurations to a signaling information base (SIB) [fig. 1, paragraphs 0024, 0043, 0053, 0059, 0076, storing the neighbor SIP node configurations to a signaling information base (SIB) (store 30; SBC 20 creates a record representing the call in the shared store 30)] for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node [paragraphs 0042, 0054, 0056, 0059, for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node (packets are subsequently routed to a different SBC)], the signaling information database identifying a plurality of neighbor SIP nodes [paragraphs 0059, 0076, the signaling information database identifying a plurality of neighbor SIP nodes (store 30 to include a list of SBCs that are available)] and respective neighbor SIP node configurations [paragraphs 0060, 0068, 0084, 0085, and respective neighbor SIP node configurations (SBCs can register their availability as candidate SBCs for call ownership/responsibility; control the ownership of calls and manage the timers and requests from the SBCs; timers)];
receiving a SIP message at the SIP node from a core network associated with the SIP node [fig. 1, paragraphs 0041, 0051, 0055, 0061, 0084, receiving a SIP message at the SIP node from a core network associated with the SIP node (packets relating to the call are forwarded by the SIP core 40 to the SBC 20.sub.2)];
paragraphs 0053, 0060, 0063, 0076, identifying the neighbor SIP node from among the plurality of neighbor SIP nodes for forwarding the SIP message (identifying the SBC which intends to take over responsibility for the call)];
modifying the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node [paragraphs 0050, 0053, 0062, 0067, modifying the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node (SIP " UPDATE" request or response)];
sending the modified SIP message to the identified neighbor SIP node [claim 1, paragraphs 0060, 0063, 0067, sending the modified SIP message to the identified neighbor SIP node (send an update message indicating that said media forwarding device intends to handle the session)];
assigning a unique SIP node identifier to the SIP node for each neighbor SIP node identified in the signaling information database [paragraphs 0013, 0037, 0043, 0052, 0076, 0083, assigning a unique SIP node identifier to the SIP node for each neighbor SIP node identified in the signaling information database (SBCs use the IP source address; store 30 may simply record which SBC is responsible for a call in a field which records, for example, an identifier of the SBC)]; and
including the unique SIP node identifier in SIP messages from the SIP node to the corresponding one of the neighbor SIP nodes identified in the signaling information database [paragraphs 0037, 0043, 0052, 0053, 0060, 0079, including the unique SIP node identifier in SIP messages from the SIP node to the corresponding one of the neighbor SIP nodes identified in the signaling information database (an address which may be used for sending and/or receiving media data packets; updating the record relating to the call in the store 30 by sending a message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hart by receiving a SIP message at the SIP node from a core network associated with the SIP node as taught by Larkin because it would provide the Hart's method with the enhanced capability of preventing significant interruption to the call [Larkin, paragraph 0069].
Larkin teaches receiving a SIP message at the SIP node from a core network associated with the SIP node [fig. 1-3, paragraphs 0037, 0051, 0083, receiving a SIP message at the SIP node from a core network associated with the SIP node (SBCs comprising client side (U.sub.20, U.sub.21, U.sub.22) and the core side (U.sub.23, U.sub.24, U.sub.25); message coming from the core side)]. Larkin does not explicitly disclose based on identifying the neighbor SIP node, accessing, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node, and before sending the SIP message to the neighbor SIP node, modifying the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base.
However, Shakhov teaches based on identifying the neighbor SIP node, accessing, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node [paragraphs 0061-0064, 0067, 0069, based on identifying the neighbor SIP node, accessing, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node (SBC cluster 108 may use a provisioning database to determine how to process incoming call messages; particular instructions for handling messages or calls of that particular type of classification; identify the source of the message; other information, such as message parameters)], and before sending the SIP message to the neighbor SIP node, modifying the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base [fig. 4A, 4B, paragraphs 0065, 0070, 0071, 0073, 0077, before sending the SIP message to the neighbor SIP node, modifying the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base (SBC1 108.sub.1 assigns two internal variables to each ingress call message; call message parameter are set; sends the call message including parameters)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the modified method described in Hart by sending the SIP message to the neighbor SIP node, modifying the SIP message according to the neighbor SIP node configurations as taught by Shakhov because it would provide the modified Hart's method with the enhanced capability of effectively using of network bandwidth [Shakhov, paragraphs 0004, 0021].

As per claim 2, Hart discloses the computer-implemented method of claim 1, 
wherein the first request is an additional SIP message [fig. 1, paragraphs 0057, 0061, 0077, 0097, 0105, wherein the first request is an additional SIP message /(SBC-1 104 sends the SIP INVITE message 6054 to SBC-2 114)].

As per claim 3, Hart discloses the computer-implemented method of claim 2, further comprising: 
modifying the additional SIP message to include a first SIP node identifier of the SIP node and a second SIP node identifier of the neighbor SIP node [paragraphs 0057, 0066, 0081, 0103, 0105, 0138, modifying the additional SIP message to include a first SIP node identifier of the SIP node and a second SIP node identifier of the neighbor SIP node (SBC's are aware of the respective peer SBC's contact information, i.e., IP address)].

As per claim 4, Hart discloses the computer-implemented method of claim 3, wherein the additional SIP message comprises a TO header for identifying a recipient of the additional SIP message and a FROM header for identifying an originator of the additional SIP message, the method further comprising: 
modifying the TO header to include the second SIP node identifier of the neighbor SIP node; and modifying the FROM header to include the first SIP node identifier of the SIP node [paragraphs 0057, 0063, 0064, 0071, 0074, 0109, modifying the TO header to include the second SIP node identifier of the neighbor SIP node; and modifying the FROM header to include the first SIP node identifier of the SIP node (header extension fields such as for example the From and Route proprietary header extension fields of the SIP INVITE message)].

As per claim 6, Hart discloses the computer-implemented method of claim 1, further comprising: 
fig. 5A, paragraphs 0057, 0071, 0075, receiving a response message from the neighbor SIP node in response to sending the first request, wherein the response message indicates that the SIP node is subscribed to receive the neighbor SIP node configurations (response SIP signal, e.g., SIP 200 OK signal from SBC-2 114 to SBC-1 104 (so that both the SBC's are aware of the respective peer SBC's contact information, i.e., IP address)].

As per claim 8, Hart discloses the computer-implemented method of claim 7, 
wherein the response message comprises an additional SIP message [paragraphs 0057, 0070, wherein the response message comprises a SIP message (response SIP signal, e.g., SIP 200 OK signal from SBC-2 114 to SBC-1 104)].

As per claim 9, Hart discloses the computer-implemented method of claim 8, 
wherein the additional SIP message comprises a 200-level SIP response message [paragraphs 0057, 0070, wherein the SIP message comprises a 200-level SIP response message (response SIP signal, e.g., SIP 200 OK signal from SBC-2 114 to SBC-1 104)].

As per claim 10, Hart discloses the computer-implemented method of claim 1, wherein sending the SIP node configurations from the SIP node to the neighbor SIP node comprises: 
paragraphs 0066, 0069, 0071, 0074, 0084, 0132, generating a SIP message to include the SIP node configurations; and sending the SIP message to the neighbor SIP node (proprietary header information)].

As per claim 11, Hart discloses the computer-implemented method of claim 10, 
wherein generating the additional SIP message comprises inserting the SIP node configurations into a body of the SIP message in an Extensible Markup Language (XML) format [paragraphs 0003, 0004, 0137, wherein generating the SIP message comprises inserting the SIP node configurations into a body of the SIP message in an Extensible Markup Language (XML) format (Web Real-time Communication)].

As per claim 15, Hart discloses one or more non-transitory computer-readable media storing computer- executable instructions, which when executed by at least one processor of a computing device [paragraphs 0051, 0256, one or more non-transitory computer-readable media storing computer- executable instructions, which when executed by at least one processor of a computing device (session border controller (SBC) including a processor)], direct the computing device to: 
send a first SIP message from a session initiation protocol (SIP) node [fig. 1, SIP node (SBC-1 104)] to a neighbor SIP node [fig. 1, neighbor SIP node (SBC-2 114)] to subscribe to neighbor SIP node configurations [fig. 1, paragraphs 0057, 0061, 0077, 0097, 0105, send a first request from the SIP node to the neighbor SIP node to subscribe to neighbor SIP node configurations (SBC-1 104 sends the SIP INVITE message 6054 to SBC-2 114)]; 
receive a second SIP message from the neighbor SIP node for the neighbor SIP node to subscribe to SIP node configurations [paragraphs 0082, 0097, receive a second request from the neighbor SIP node for the neighbor SIP node to subscribe to SIP node configurations (SBC-2 114 triggers a SIP INVITE message towards SBC-1 104)]; 
send a third SIP message that includes the SIP node configurations from the SIP node to the neighbor SIP node [paragraphs 0097, 0105, 0111, 0112, send the SIP node configurations from the SIP node to the neighbor SIP node (SDP messages (SDP SBC1-A'and SDP SBC-2B') respectively include the codec list of each side)]; 
receive a fourth SIP message that includes the neighbor SIP node configurations from the neighbor SIP node [paragraphs 0097, 0105, 0111, 0112, receive the neighbor SIP node configurations from the neighbor SIP node (SDP messages (SDP SBC1-A'and SDP SBC-2B') respectively include the codec list of each side)]; 
Hart discloses store the neighbor SIP node configurations to a data store for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node [paragraphs 0057, 0068, 0119, 0138, storing the neighbor SIP node configurations to a data store for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node (SIP message in stored in the SBC memory)]. Hart does not explicitly disclose store the neighbor SIP node configurations to a signaling information base (SIB) for modifying subsequent SIP messages exchanged between the SBC of the SIP node and the SBC of the neighbor SIP node, the signaling information database identifying a plurality of neighbor SIP nodes and respective 
However, Larkin teaches store the neighbor SIP node configurations to a signaling information base (SIB) [fig. 1, paragraphs 0024, 0043, 0053, 0059, 0076, store the neighbor SIP node configurations to a signaling information base (SIB) (store 30; SBC 20 creates a record representing the call in the shared store 30)] for modifying subsequent SIP messages exchanged between the SBC of the SIP node and the SBC of the neighbor SIP node [paragraphs 0042, 0054, 0056, 0059, for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node (packets are subsequently routed to a different SBC)], the signaling information database identifying a plurality of neighbor SIP nodes [paragraphs 0059, 0076, the signaling information database identifying a plurality of neighbor SIP nodes (store 30 to include a list of SBCs that are available)] and respective neighbor SIP node configurations [paragraphs 0060, 0068, 0084, 0085, and respective neighbor SIP node configurations (SBCs can register their availability as candidate SBCs for call ownership/responsibility; control the ownership of calls and manage the timers and requests from the SBCs; timers)];
receive a fifth SIP message at the SIP node from a core network associated with the SIP node [fig. 1, paragraphs 0041, 0051, 0055, 0061, 0084, receive a SIP message at the SIP node from a core network associated with the SIP node (packets relating to the call are forwarded by the SIP core 40 to the SBC 20.sub.2)];
identify the neighbor SIP node from among the plurality of neighbor SIP nodes for forwarding the fifth SIP message [paragraphs 0053, 0060, 0063, 0076, identify a neighbor SIP node from among the plurality of neighbor SIP nodes for forwarding the SIP message (identifying the SBC which intends to take over responsibility for the call)];
modify the fifth SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base [paragraphs 0050, 0053, 0062, 0067, modify the SIP message according to the neighbor SIP node configurations associated with the identified neighbor SIP node and from the signaling information base (SIP " UPDATE" request or response)];
send the modified fifth SIP message to the neighbor SIP node [claim 1, paragraphs 0060, 0063, 0067, sending the modified SIP message to the identified neighbor SIP node (send an update message indicating that said media forwarding device intends to handle the session)];
assign a unique SIP node identifier to the SIP node for each neighbor SIP node identified in the signaling information database [paragraphs 0013, 0037, 0043, 0052, 0076, 0083, assign a unique SIP node identifier to the SIP node for each neighbor SIP node identified in the signaling information database (SBCs use the IP source address; store 30 may simply record which SBC is responsible for a call in a field which records, for example, an identifier of the SBC)]; and
include the unique SIP node identifier in SIP messages from the SBC of the SIP node to a corresponding one of the neighbor SIP nodes identified in the signaling information database [paragraphs 0037, 0043, 0052, 0053, 0060, 0079, include the unique SIP node identifier in SIP messages from the SIP node to the corresponding one of the neighbor SIP nodes identified in the signaling information database (an address which may be used for sending and/or receiving media data packets; updating the record relating to the call in the store 30 by sending a message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Hart by receiving a SIP message at the SIP node from a core network associated with the SIP node as taught by Larkin because it would provide the Hart's device with the enhanced capability of preventing significant interruption to the call [Larkin, paragraph 0069].
Larkin teaches receiving a SIP message at the SIP node from a core network associated with the SIP node [fig. 1-3, paragraphs 0037, 0051, 0083, receiving a SIP message at the SIP node from a core network associated with the SIP node (SBCs comprising client side (U.sub.20, U.sub.21, U.sub.22) and the core side (U.sub.23, U.sub.24, U.sub.25); message coming from the core side)]. Larkin does not explicitly disclose based on identifying the neighbor SIP node, access, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node, and before sending the SIP message to the neighbor SIP node, modify the SIP 
However, Shakhov teaches based on identifying the neighbor SIP node, access, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node [paragraphs 0061-0064, 0067, 0069, based on identifying the neighbor SIP node, access, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node (SBC cluster 108 may use a provisioning database to determine how to process incoming call messages; particular instructions for handling messages or calls of that particular type of classification; identify the source of the message; other information, such as message parameters)], and before sending the SIP message to the neighbor SIP node, modify the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base [fig. 4A, 4B, paragraphs 0065, 0070, 0071, 0073, 0077, before sending the SIP message to the neighbor SIP node, modify the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base (SBC1 108.sub.1 assigns two internal variables to each ingress call message; call message parameter are set; sends the call message including parameters)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the modified device described in Hart by sending the SIP message to the neighbor SIP node, modifying the SIP message according to the neighbor SIP node configurations as taught by Shakhov because it would Shakhov, paragraphs 0004, 0021].

As per claim 18, Hart discloses a session border controller (SBC) of session initiation protocol (SIP) node [fig. 3, paragraph 0053, a session border controller (SBC) of session initiation protocol (SIP) node (session border controller 300)], the SBC of the SIP node, comprising: 
at least one processor [fig. 3, paragraph 0053, at least one processor (a processor 306)]; and 
at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor [fig. 3, paragraph 0053, at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor (memory 310)], direct the SBC to: 
send a first SIP message from the SBC of the SIP node [fig. 1, SIP node (SBC-1 104)] to an SBC of a neighbor SIP node [fig. 1, neighbor SIP node (SBC-2 114)] to subscribe to neighbor SIP node configurations [fig. 1, paragraphs 0057, 0061, 0077, 0097, 0105, send a first request from the SIP node to the neighbor SIP node to subscribe to neighbor SIP node configurations (SBC-1 104 sends the SIP INVITE message 6054 to SBC-2 114)]; 
receive a second SIP message from the SBC of the neighbor SIP node for the neighbor SIP node to subscribe to SIP node configurations [paragraphs 0082, 0097, receive a second request from the neighbor SIP node for the neighbor SIP node to subscribe to SIP node configurations (SBC-2 114 triggers a SIP INVITE message towards SBC-1 104)]; 
send a third SIP message that includes the SIP node configurations from the SBC of the SIP node to the SBC of the neighbor SIP node [paragraphs 0097, 0105, 0111, 0112, send the SIP node configurations from the SIP node to the neighbor SIP node (SDP messages (SDP SBC1-A'and SDP SBC-2B') respectively include the codec list of each side)]; 
receive a fourth SIP message that includes the neighbor SIP node configurations from the SBC of the neighbor SIP node [paragraphs 0097, 0105, 0111, 0112, receive the neighbor SIP node configurations from the neighbor SIP node (SDP messages (SDP SBC1-A'and SDP SBC-2B') respectively include the codec list of each side)]; and 
Hart discloses store the neighbor SIP node configurations to a data store for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node [paragraphs 0057, 0068, 0119, 0138, storing the neighbor SIP node configurations to a data store for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node (SIP message in stored in the SBC memory)]. Hart does not explicitly disclose store the neighbor SIP node configurations to a signaling information base (SIB) for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node, the signaling information database identifying a plurality of neighbor SIP nodes and respective neighbor SIP node configurations; receive a fifth SIP message at the SIP node from a core network associated with the SIP node; identify the neighbor SIP node from among the plurality of neighbor SIP nodes for forwarding the fifth SIP message; modify the fifth SIP message 
However, Larkin teaches store the neighbor SIP node configurations to a signaling information base (SIB) [fig. 1, paragraphs 0024, 0043, 0053, 0059, 0076, store the neighbor SIP node configurations to a signaling information base (SIB) (store 30; SBC 20 creates a record representing the call in the shared store 30)] for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node [paragraphs 0042, 0054, 0056, 0059, for modifying subsequent SIP messages exchanged between the SIP node and the neighbor SIP node (packets are subsequently routed to a different SBC)], the signaling information database identifying a plurality of neighbor SIP nodes [paragraphs 0059, 0076, the signaling information database identifying a plurality of neighbor SIP nodes (store 30 to include a list of SBCs that are available)] and respective neighbor SIP node configurations [paragraphs 0060, 0068, 0084, 0085, and respective neighbor SIP node configurations (SBCs can register their availability as candidate SBCs for call ownership/responsibility; control the ownership of calls and manage the timers and requests from the SBCs; timers)];
receive a fifth SIP message at the SIP node from a core network associated with the SIP node [fig. 1, paragraphs 0041, 0051, 0055, 0061, 0084, receive a SIP message at the SIP node from a core network associated with the SIP node (packets relating to the call are forwarded by the SIP core 40 to the SBC 20.sub.2)];
identify the neighbor SIP node from among the plurality of neighbor SIP nodes for forwarding the fifth SIP message [paragraphs 0053, 0060, 0063, 0076, identify the neighbor SIP node from among the plurality of neighbor SIP nodes for forwarding the SIP message (identifying the SBC which intends to take over responsibility for the call)];
modify the fifth SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base [paragraphs 0050, 0053, 0062, 0067, modify the fifth SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base (SIP " UPDATE" request or response)];
send the modified fifth SIP message from the SBC of the SIP node to an SBC of the neighbor SIP node [claim 1, paragraphs 0060, 0063, 0067, send the modified fifth SIP message from the SBC of the SIP node to an SBC of the neighbor SIP node (send an update message indicating that said media forwarding device intends to handle the session)];
assign a unique SIP node identifier to the SIP node for each neighbor SIP node identified in the signaling information database [paragraphs 0013, 0037, 0043, 0052, 0076, 0083, assign a unique SIP node identifier to the SIP node for each neighbor SIP node identified in the signaling information database (SBCs use the IP source address; store 30 may simply record which SBC is responsible for a call in a field which records, for example, an identifier of the SBC)]; and
paragraphs 0037, 0043, 0052, 0053, 0060, 0079, include the unique SIP node identifier in SIP messages from the SIP node to the corresponding one of the neighbor SIP nodes identified in the signaling information database (an address which may be used for sending and/or receiving media data packets; updating the record relating to the call in the store 30 by sending a message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Hart by receiving a SIP message at the SIP node from a core network associated with the SIP node as taught by Larkin because it would provide the Hart's node with the enhanced capability of preventing significant interruption to the call [Larkin, paragraph 0069].
Larkin teaches receiving a SIP message at the SIP node from a core network associated with the SIP node [fig. 1-3, paragraphs 0037, 0051, 0083, receiving a SIP message at the SIP node from a core network associated with the SIP node (SBCs comprising client side (U.sub.20, U.sub.21, U.sub.22) and the core side (U.sub.23, U.sub.24, U.sub.25); message coming from the core side)]. Larkin does not explicitly disclose based on identifying the neighbor SIP node, access, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node, and before sending the SIP message to the neighbor SIP node, modify the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base.
paragraphs 0061-0064, 0067, 0069, based on identifying the neighbor SIP node, access, from the signaling information base, the neighbor SIP node configurations associated with the neighbor SIP node (SBC cluster 108 may use a provisioning database to determine how to process incoming call messages; particular instructions for handling messages or calls of that particular type of classification; identify the source of the message; other information, such as message parameters)], and before sending the SIP message to the neighbor SIP node, modify the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base [fig. 4A, 4B, paragraphs 0065, 0070, 0071, 0073, 0077, before sending the SIP message to the neighbor SIP node, modify the SIP message according to the neighbor SIP node configurations associated with the neighbor SIP node and from the signaling information base (SBC1 108.sub.1 assigns two internal variables to each ingress call message; call message parameter are set; sends the call message including parameters)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the modified node described in Hart by sending the SIP message to the neighbor SIP node, modifying the SIP message according to the neighbor SIP node configurations as taught by Shakhov because it would provide the modified Hart's node with the enhanced capability of effectively using of network bandwidth [Shakhov, paragraphs 0004, 0021].

Claims 5, 7, 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart, in view of Larkin, and in further view of Kennedy, U.S. Publication No. 2017/0054642.

As per claim 5, Hart discloses the computer-implemented method of claim 4, Hart does not explicitly disclose wherein the additional SIP message comprises a SIP SUBSCRIBE message.
However, Kennedy teaches wherein the additional SIP message comprises a SIP SUBSCRIBE message [paragraphs 0034, 0107, wherein the SIP message comprises a SIP SUBSCRIBE message ("SUBSCRIBE" messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hart by including a SIP SUBSCRIBE message as taught by Kennedy because it would provide the Hart's method with the enhanced capability of prevent unauthorized devices from completing a registration process [Kennedy, paragraphs 0007, 0010].

As per claim 7, Hart discloses the computer-implemented method of claim 1, further comprising: 
in response to receiving the second request; and sending a response message to the neighbor SIP node; wherein the response message indicates that the neighbor SIP node is subscribed to receive the SIP node configurations [fig. 5A, paragraphs 0057, 0071, 0075, in response to receiving the second request; and sending a response message to the neighbor SIP node; wherein the response message indicates that the neighbor SIP node is subscribed to receive the SIP node configurations (response SIP signal, e.g., SIP 200 OK signal from SBC-2 114 to SBC-1 104 (so that both the SBC's are aware of the respective peer SBC's contact information, i.e., IP address)].
Hart does not explicitly disclose authenticating the neighbor SIP node.
However, Kennedy teaches authenticating the neighbor SIP node [paragraphs 0007, 0044, 0046, 0053, 0061, authenticating the neighbor SIP node (authentication information is included in an "Authorization" header)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hart by authenticating the neighbor SIP node as taught by Kennedy because it would provide the Hart's method with the enhanced capability of prevent unauthorized devices from completing a registration process [Kennedy, paragraphs 0007, 0010].

As per claim 12, Hart discloses the computer-implemented method of claim 10, Hart does not explicitly disclose wherein the additional SIP message comprises a SIP NOTIFY message.
However, Kennedy teaches wherein the additional SIP message comprises a SIP NOTIFY message [paragraph 0107, wherein the additional SIP message comprises a SIP NOTIFY message (SUBSCRIBE or NOTIFY procedures)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hart by including a SIP NOTIFY message as taught by Kennedy because it would provide the Kennedy, paragraphs 0007, 0010].

As per claim 16, Hart discloses the one or more non-transitory computer-readable media of claim 15, wherein the instructions to send the first SIP message further comprise instructions to direct the computing device to: 
modify the TO header to include the second SIP node identifier of the neighbor SIP node; and modify the FROM header to include the first SIP node identifier of the SIP node [paragraphs 0057, 0063, 0064, 0071, 0074, 0109, modifying the TO header to include the second SIP node identifier of the neighbor SIP node; and modifying the FROM header to include the first SIP node identifier of the SIP node (header extension fields such as for example the From and Route proprietary header extension fields of the SIP INVITE message)].
Hart does not explicitly disclose wherein the SIP message comprises a SIP SUBSCRIBE message.
However, Kennedy teaches wherein the SIP message comprises a SIP SUBSCRIBE message [paragraphs 0034, 0107, wherein the SIP message comprises a SIP SUBSCRIBE message ("SUBSCRIBE" messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the media described in Hart by including a SIP SUBSCRIBE message as taught by Kennedy because it would provide the Hart's media with the enhanced capability of prevent unauthorized devices from completing a registration process [Kennedy, paragraphs 0007, 0010].

As per claim 17, Hart discloses the one or more non-transitory computer-readable media of claim 15, wherein the instructions to send the third SIP message that includes the SIP node configurations further comprises instructions to direct the computing device to: 
generate the third SIP message; and inserting the SIP node configurations into a body of the SIP NOTIFY message in an Extensible Markup Language (XML) format [paragraphs 0003, 0004, 0137, generate the third SIP message; and inserting the SIP node configurations into a body of the SIP NOTIFY message in an Extensible Markup Language (XML) format (Web Real-time Communication)].
Hart does not explicitly disclose wherein the SIP message comprises a SIP NOTIFY message.
However, Kennedy teaches wherein the SIP message comprises a SIP NOTIFY message [paragraph 0107, wherein the SIP message comprises a SIP NOTIFY message (SUBSCRIBE or NOTIFY procedures)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the media described in Hart by including a SIP NOTIFY message as taught by Kennedy because it would provide the Hart's media with the enhanced capability of prevent unauthorized devices from completing a registration process [Kennedy, paragraphs 0007, 0010].

As per claim 19, Hart discloses the SBC of claim 18, wherein the instructions to send the first SIP message further comprise instructions to direct the SBC of the SIP node to: 
generate the first SIP message; modify the TO header to include the second SIP node identifier of the neighbor SIP node; and modify the FROM header to include the first SIP node identifier of the SIP node [paragraphs 0057, 0063, 0064, 0071, 0074, 0109, generate the first SIP message; modify the TO header to include the second SIP node identifier of the neighbor SIP node; and modify the FROM header to include the first SIP node identifier of the SIP node (header extension fields such as for example the From and Route proprietary header extension fields of the SIP INVITE message)].
Hart does not explicitly disclose wherein the SIP message comprises a SIP SUBSCRIBE message.
However, Kennedy teaches wherein the SIP message comprises a SIP SUBSCRIBE message [paragraphs 0034, 0107, wherein the SIP message comprises a SIP SUBSCRIBE message ("SUBSCRIBE" messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the SBC described in Hart by including a SIP SUBSCRIBE message as taught by Kennedy because it would provide the Hart's SBC with the enhanced capability of prevent unauthorized devices from completing a registration process [Kennedy, paragraphs 0007, 0010].

As per claim 20, Hart discloses the SBC of claim 18, wherein the instructions to send the third SIP message that includes the SIP node configurations further comprises instructions to direct the SBC of the SIP node to: 
generate the third SIP message; and inserting the SIP node configurations into a body of the SIP NOTIFY message in an Extensible Markup Language (XML) format [paragraphs 0003, 0004, 0137, generate the third SIP message; and inserting the SIP node configurations into a body of the SIP NOTIFY message in an Extensible Markup Language (XML) format (Web Real-time Communication)].
Hart does not explicitly disclose wherein the SIP message comprises a SIP NOTIFY message.
However, Kennedy teaches wherein the SIP message comprises a SIP NOTIFY message [paragraph 0107, wherein the SIP message comprises a SIP NOTIFY message (SUBSCRIBE or NOTIFY procedures)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the SBC described in Hart by including a SIP NOTIFY message as taught by Kennedy because it would provide the Hart's SBC with the enhanced capability of prevent unauthorized devices from completing a registration process [Kennedy, paragraphs 0007, 0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469